Case 3:20-cv-00674-HEH-EWH Document 22 Filed 07/21/21 Page 1 of 2 PagelD# 81

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ISAAC BERKLEY, III, )
Plaintiff,
Vv. , Civil Action No. 3:20CV674-—HEH
RALPH NORTHAM, ef al., 5
Defendants.
MEMORANDUM OPINION

 

(Dismissing Action Without Prejudice)

Plaintiff, a Virginia inmate proceeding pro se and in forma pauperis, filed this 42
U.S.C. § 1983 action. By Memorandum Order entered on April 13, 2021, the Court
directed Plaintiff to file a particularized complaint and provided him with very specific
instructions. Instead of filing a particularized complaint, on May 3, 2021, the Court
received a submission from Plaintiff entitled, “CONSENT MOTION TO EXTEND
TIME FOR FILING RESPONSIVE PLEADINGS AND BRIEF IN SUPPORT
THEREOF.” (ECF No. 16.) This submission is not responsive in any way to the Court’s
April 3, 2021 Memorandum Order and certainly fails to follow the instructions for how to
file a particularized complaint. In addition, this submission is not a consent motion, as it
was filed solely by Plaintiff, Plaintiff is not represented by counsel, and none of the

Defendants have been served, so no responsive briefs would be due at this time.
Case 3:20-cv-00674-HEH-EWH Document 22 Filed 07/21/21 Page 2 of 2 PagelD# 82

Accordingly, by Memorandum Order entered on June 23, 2021, the Court once
again directed Plaintiff to submit a particularized complaint within fourteen (14) days of
the date of entry thereof. The Court warned Plaintiff that the failure to submit the
particularized complaint would result in the dismissal of the action.

More than fourteen (14) days have elapsed since the entry of the June 23, 2021
Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise
respond to the June 23, 2021 Memorandum Order. Accordingly, the action will be
dismissed without prejudice.

An appropriate order will accompany this Memorandum Opinion.

nye .

HENRY E. HUDSON
Date: Tuly 21 202{/ SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia

 

 

' The Court’s second order directing Plaintiff to file a particularized complaint was initially
entered on May 21, 2021. However, after the order was mailed to Plaintiff, he updated his
address with the Court. Accordingly, the Court again directed Plaintiff to file a particularized
complaint on June 23, 2021.
